Citation Nr: 1046557	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1990 to August 
1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2009, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate a 
current cervical spine disability that had its onset in service 
or within one year of separation from service, and a cervical 
spine disability is not otherwise etiologically related to 
service.

2.  The Veteran did not exhibit a low back disability in service 
or within one year of separation from service, and a low back 
disability is not etiologically related to any injury or disease 
during the Veteran's active service.

3.  The Veteran's nonservice-connected disabilities include the 
following: (1) adjustment disorder, mixed anxiety and depression, 
30 percent; (2) degenerative changes of the lumbar spine, 10 
percent before February 17, 2010, and 20 percent thereafter; (3) 
allergic rhinitis, 10 percent; (4) asthma, 0 percent; and (5) 
bilateral carpal tunnel syndrome, 0 percent. 

4.  The Veteran was born in 1971 and does not have one 
nonservice-connected disability ratable at 60 percent or more, or 
a single disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined rating to 
70 percent or more.

5. The Veteran is not permanently and totally disabled due to 
nonservice-connected disabilities, age, and occupational 
background.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated 
by active service and may not be presumed to have been caused or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A low back disability was not incurred in or aggravated by 
active service and may not be presumed to have been caused or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The criteria for entitlement to nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521; 38 
C.F.R. §§ 3.3, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the Veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes an 
evidentiary development letter dated in January 2004, prior to 
initial rating decision denying the Veteran's claims in March 
2004, in which the RO advised the appellant of the evidence 
needed to substantiate his service connection claims.  The 
appellant was also advised of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and what 
evidence should be provided by VA.  

The Board acknowledges that the above letter did not provide 
proper notification with respect to the nonservice-connected 
pension claim.  However, the Board finds that any notice errors 
did not affect the essential fairness of the adjudication.  
First, the Board notes that the Veteran was provided proper 
notice of how to establish entitlement to nonservice-connected 
pension in a December 2000 letter following his November 2000 
claim of entitlement to nonservice-connected pension benefits.  
This letter informed the Veteran that he needed to furnish 
current medical evidence establishing the severity of his 
disabilities.  The April 2005 statement of the case notified the 
appellant of the applicable regulations to establish entitlement 
to nonservice-connected pension.  The Board notes that the 
Veteran has demonstrated his understanding of how to establish 
entitlement to nonservice-connected pension benefits, including 
in his May 2005 substantive appeal in which he contends that his 
disabilities render him unable to maintain gainful employment.  
Finally, the Board notes that the Veteran is represented by an 
accredited Veterans Service Organization that has knowledge of 
how to establish entitlement to nonservice-connected pension.

Despite the inadequate notice provided to the appellant on the 
disability rating and effective date elements of his claims, the 
Board finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Because the Board concludes below that the 
preponderance of the evidence is against the appellant's claims 
for compensation, any questions as to the appropriate disability 
evaluation or effective date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  Specifically, the 
Board finds that all obtainable evidence identified by the 
Veteran relative to the issues decided herein has been obtained 
and associated with the claims folder.  In particular, the Board 
notes that the RO obtained the Veteran's service treatment 
records, VA medical records, private medical records, and Social 
Security Administration (SSA) records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

In the case at hand, the Veteran's February 2010 VA examination 
was scheduled following the Board's November 2009 determination 
that the McLendon criteria had been satisfied.  The Board finds 
that this opinion is considered adequate for the purpose of 
determining the claims decided herein.  The examination report 
reflects that the examiner reviewed the claims folder.  During 
the examination, the examiner elicited from the Veteran his 
history of complaints and symptoms and provided clinical findings 
detailing the examination results.  The examiner also clearly 
noted the current diagnoses and explained the reasons behind 
these diagnoses and etiology opinions.  For these reasons, the 
Board concludes that the February 2010 VA examination report in 
this case provides an adequate basis for a decision.  The Board 
further finds that the February 2010 VA spine examination report, 
along with the September 2001 VA general examination report, 
provides an adequate basis on which to decide the nonservice-
connected pension claim.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as arthritis, if such are shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a 
veteran must show: '(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service'-the 
so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A.  Cervical Spine

The Veteran has claimed entitlement to service connection for a 
cervical spine disability, which he essentially contends was 
incurred as a result of his military service.  

The Veteran's service treatment records reflect that his cervical 
spine was clinically normal at the time of his November 1988 
enlistment examination.  He reported no history of or current 
pertinent disability on the November 1988 enlistment medical 
history report.  Otherwise, his service treatment records reflect 
that the Veteran injured his neck while playing football in 
September 1990 and April 1991.  

According to a September 1990 service treatment record, the 
Veteran felt dizzy and weak in his left arm and hand.  No 
tenderness was noted on palpation of the spine.  On neurologic 
examination, the Veteran's left extremity, nail beds blanch, and 
capillary refill were within normal limits.  He could distinguish 
sharp or dull sensations.  The grip of his left hand was weak.  
Another September 1990 service treatment record notes an 
assessment of "[rule out] sore neck muscles due to impact of 
collision."  A September 1990 radiology report notes that the 
Veteran only has a spasm.  

The April 1991 service treatment records reflect that the Veteran 
injury his neck playing football.  There were no complaints of 
numbness or paralysis.  There was no edema or deformity.  The 
Veteran did report some numbness or tingling in his left arm and 
hand.  The radiology report showed no fracture.  There was 
tenderness in the paracervical muscles and trapezius.  The report 
assessed a neck injury that was mostly muscular.    

In terms of a current disability, the February 2010 VA 
examination report diagnoses a normal cervical spine without any 
neurological deficiency.  On examination, the Veteran's head was 
square on his shoulders.  Muscle tone was good and there was no 
spasm or tenderness.  Range of motion revealed extension and 
flexion of 40 degrees without any complaints of pain.  Lateral 
flexion was 20 degrees and rotation was 55 degrees on either 
side, and there were no complaints of pain on any of these 
movements.  Both upper limbs were negative for neurological 
deficiency.  Grip strength was strong.  He complained of some 
pain near the scapular area.  However, a cervical spine x-ray 
report revealed a normal cervical spine in AP and lateral 
projections.  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448- 9 (2000).

The Board finds that the February 2010 VA examination report is 
highly probative to the question of whether the Veteran has a 
current disability of the cervical spine.  This evidence was 
provided by a doctor who is qualified through education, 
training, and experience to provide competent medical evidence 
under 38 C.F.R. § 3.159(a)(1).  His diagnosis is based upon 
physical examination of the Veteran and x-rays of the cervical 
spine.  The examination report also reflects that the examiner 
reviewed the Veteran's claims file, including his service 
treatment records and his post-service medical records, and 
interviewed the Veteran.  For these reasons, the Board finds the 
February 2010 VA examiner's diagnosis to be highly probative to 
the matter at hand.

The Board acknowledges that there is some contradictory 
information of record suggesting that the Veteran may have a 
cervical spine disability.  A September 2001 VA medical record 
includes a diagnosis of cervical root lesions, not elsewhere 
classified.  Another September 2001 record documents that the 
Veteran had left upper extremity shooting pains consistent with 
C6, C7 root impingement, and it also notes the Veteran's (in-
service) history of an old neck injury during football.  A 
September 2001 VA examination report finds "[h]istory of injury 
during sevice [sic], subjective complaint of pain, however normal 
exam and normal X-rays."  An October 2001 VA medical record 
notes that the Veteran complained of neck stiffness and shooting 
pain to his right arm with intermittent numbness and tingling to 
his forearm and the first three fingers.  He also reported there 
are times when his right hand and arm felt weak.  This record 
notes that the Veteran had a positive cervical screen test for 
numbness and tingling and pain to the elbow and lower arm.  The 
assessment was that the Veteran presented with pain, paresthesia, 
and intermittent weakness in the left lower arm and first three 
fingers.  Neck stiffness and spasm were also noted.  

The Board notes, however, that the Court has held the requirement 
that a current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  All competent 
evidence of a possible cervical spine disability precedes the 
date of the Veteran's December 2003 claim.  Therefore, in 
determining whether the Veteran has a current disability, the 
Board places more probative weight on the more contemporaneous VA 
examination than on the treatment records dated prior to the 
filing of his claim.

As for the Veteran's contentions, the Board recognizes that there 
are instances in which lay testimony can provide probative 
evidence in medical matters.  A lay person may be competent to 
offer testimony on certain medical matters, such as describing 
symptoms observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

A lay person is not, however, competent to offer an opinion on 
complex medical questions.  In the case at hand, the Board 
acknowledges that the Veteran is competent to report experiencing 
symptoms of neck pain.  He does not, however, possess the 
necessary medical expertise to diagnose a chronic disability of 
the cervical spine.  Therefore, while the Board has considered 
the Veteran's lay assertions, it ultimately finds that they are 
far less probative than the specific clinical findings of the VA 
examiner discussed above.  

The Court has recognized that, '[i]n the absence of proof of a 
present disability, there can be no valid claim' of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that 
'[a] service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.').  In the case at hand, the greater weight of 
probative evidence is against finding that the Veteran has a 
current cervical spine disability so as to warrant service 
connection on a direct or presumptive basis.  Furthermore, mere 
symptoms alone, without a specific diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against this 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to 
service connection for a cervical spine disability must be 
denied.

B.  Low Back

The Veteran has also claimed entitlement to service connection 
for a low back disability, which he essentially contends was 
incurred during his military service.

The Veteran's service treatment records reflect that his back was 
clinically normal at the time of his November 1988 enlistment 
examination.  He reported no history of or current pertinent 
disability on the November 1988 enlistment medical history 
report.  As noted above, the Veteran's service treatment records 
reflect that the Veteran injured his neck while playing football 
in September 1990 and April 1991.  However, there is no 
suggestion of a low back injury in his service treatment records.

Following service, January 1996 VA medical records reflect that 
the Veteran sought treatment for a low back strain.  He reported 
having had increasing back pain for the last week.  

A June 1997 physical therapy evaluation from the Veteran's 
employer reflects that the Veteran reported having gradually 
increasing back pain at work.  An onset date of March 1997 was 
listed in this report.  An April 1998 record reflects that the 
Veteran reported experiencing lower back pain for the last one 
year.  Another April 1998 letter from the Veteran's doctor 
reflects that he was considered to be totally disabled for the 
next four weeks due to a ruptured lumbar disc.  A June 2000 SSA 
disability determination service assessment notes that the 
Veteran reported having injured his back at work in March 1997 
and March 1998.  None of these records mentions an in-service 
back injury.

Because he is competent to describe having injured his low back 
in service, the Veteran was scheduled for a VA examination to 
determine whether any current low back disability may be 
diagnosed and whether any such disability is related to service.  

According to the February 2010 VA examination report, the Veteran 
reported that he hit his shoulder and neck while playing football 
in the military.  There was some pain in his low back.  He again 
developed pain in his back while working at American Axle 
following service.  He was examined by a doctor and had physical 
therapy and an ice pack, and continued to work.  He denied any 
other back injury.  

Examination revealed normal lumbar lordosis.  Muscle tone was 
good and there was no spasm or scoliosis.  He complained of pain 
in the lumbosacral area.  Range of motion revealed extension 25 
degrees and flexion 55 degrees, both with complaints of pain at 
the end of motion.  Right and left lateral flexion were 30 
degrees and rotation was 20 degrees, both without pain.  Lower 
limbs were both negative for any neurological deficiency.  
Straight leg raises were 70 degrees on either side with the 
complaint of back pain, but Lasegue test was negative.  X-rays 
revealed a normal lumbar spine in two views.  

The February 2010 VA examination report diagnoses chronic lumbar 
strain with minor limitation of motion but without any 
neurological deficiency.  The examiner opined that this 
disability is not as likely as not related to his military 
service, nor was it aggravated during his service.  The 
examiner's rationale was that the Veteran had been in his 
civilian job after his military assignment, which the Board 
believes was an apparent reference to the Veteran's own report 
during that examination that he had experienced some low back 
pain during service, but that it apparently resolved and then 
later reappeared during his civilian job after service.  The 
examiner also noted that he did not have much treatment, and x-
rays reveal normal appearance of both the cervical and lumbar 
spine.  

For the reasons discussed above, the Board finds that the 
February 2010 VA examination report is highly probative to the 
question of whether the Veteran has a current disability of the 
lumbar spine.  This evidence was provided by a doctor who is 
qualified through education, training, and experience to provide 
competent medical evidence under 38 C.F.R. § 3.159(a)(1).  His 
diagnosis is based upon physical examination of the Veteran and 
x-rays of the lumbar spine.  The examination report also reflects 
that the examiner reviewed the Veteran's claims file, including 
his service treatment records and his post-service medical 
records, and interviewed the Veteran.  For these reasons, the 
Board finds the February 2010 VA examiner's diagnosis to be 
highly probative to the matter at hand.

The only other etiology opinion of record comes from the Veteran 
himself.  As discussed above, however, the Veteran, as a lay 
person, is not competent to offer an opinion on complex medical 
questions, such as relating a current lumbar spine disability to 
an in-service injury, especially when there is a documented 
intercurrent low back injury of record.  Therefore, while the 
Board has considered the Veteran's lay assertions, it ultimately 
finds that they are far outweighed by the opinion of the 
competent health care specialist discussed above.

In summary, for the reasons and bases set forth above, the Board 
finds that service connection for a low back disability is not 
warranted.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, supra.

III.  Nonservice-Connected Pension

A disability pension is payable to a veteran who served for 90 
days or more during a period of war and who is permanently or 
totally disabled due to nonservice-connected disabilities not the 
result of his or her own willful misconduct.  38 U.S.C.A. § 
1521(a).

A veteran of any war means a veteran who served in the active 
military, naval or air service during a period of war as defined 
in 38 C.F.R. § 3.2.  Under 38 C.F.R. § 3.2(i), the Persian Gulf 
War is defined as the period beginning on August 2, 1990, and 
extending through the date to be prescribed by Presidential 
proclamation or law.  

'Permanent and total disability' will be held to exist when an 
individual is unemployable as a result of disabilities that are 
reasonably certain to last throughout the remainder of that 
person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension cases must 
be adjudicated applying both 'objective' and 'subjective' 
standards.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).

A veteran may establish that he or she has a lifetime impairment 
which is sufficient to render it impossible for the 'average 
person' to follow a substantially gainful occupation.  38 
U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A veteran who suffers 
the permanent loss of use of both hands or both feet, or of one 
hand and one foot, or of the sight of both eyes, or becomes 
permanently helpless or permanently bedridden, will be considered 
permanently and totally disabled for pension purposes.  38 C.F.R. 
§ 4.15.

The provisions of 38 U.S.C.A. § 1502 were amended, effective in 
September 2001, to provide that VA will consider a veteran to be 
permanently and totally disabled if he is a patient in a nursing 
home for long-term care due to disability, or determined to be 
disabled for Social Security Administration purposes.  Pub. L. 
No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001).  
Otherwise, a finding of permanent and total disability based 
solely on 'objective' criteria requires rating each disability 
under the appropriate diagnostic code of the VA's Schedule for 
Rating Disabilities, to determine whether the veteran has a 
combined 100 percent schedular rating for pension purposes.  
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent and 
total disability evaluations for pension purposes will be 
authorized, provided other requirements of entitlement are met, 
for congenital, developmental, hereditary, or familial 
conditions, as well as for disabilities that require indefinite 
periods of hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a lifetime 
impairment precluding him or her from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 
38 C.F.R. § 4.17.  However, if there is only one such disability, 
it must be ratable at 60 percent or more; if there are two or 
more disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted, in an 
exceptional case, on an extra-schedular basis, if the veteran is 
unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 C.F.R. §§ 
3.321(b)(2), 4.17(b).

The Veteran's DD Form 214 reflects that he served on active duty 
from January 1990 to August 1992.  This period includes 
approximately two years of service following the commencement of 
the Persian Gulf War in August 1990.  Accordingly, the Veteran 
has satisfied the service requirement of 38 C.F.R. § 3.3.

With respect to the permanent and total disability requirement, 
the Board notes that the Veteran does not contend, and the 
evidence does not reflect, that the Veteran has permanent loss of 
use of both hands or both feet, or of one hand and one foot, or 
of the sight of both eyes.  In addition, the evidence does not 
reflect, and the Veteran does not contend, that he is permanently 
helpless or bedridden or that he is a patient in a nursing home 
for long-term care.  The Board also notes that the SSA determined 
the Veteran was not disabled and rejected his disability benefits 
application in June 2000.  

The remaining permanent and total disability criteria require the 
Board to assess the severity of each of the Veteran's 
disabilities.  The evidence of record reflects current 
disabilities as follows: (1) adjustment disorder; mixed anxiety 
and depression; (2) degenerative changes of the lumbar spine; (3) 
allergic rhinitis; (4) asthma; and (5) bilateral carpal tunnel 
syndrome.  (As discussed above, no current disability of the 
cervical spine has been found.)

The Board will first address the Veteran's psychiatric 
disability, adjustment disorder and mixed anxiety and depression, 
which will be rated under the General Formula for Mental 
Disorders of 38 C.F.R. § 4.130.

This formula provides a 30 percent rating for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing effective work and social 
relationships.

A 70 percent rating is appropriate when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

The Board's rating of the Veteran's psychiatric disability is 
based in large part upon an October 2005 VA mental health 
assessment.  This record reflects the Veteran's patient 
questionnaire was positive for depressive, anxiety, and panic 
symptoms; anger and paranoid behaviors; and periodic homicidal 
thoughts when he becomes excessively angry.  The Veteran reported 
having gotten a couple of Article 15s after getting into a couple 
of bar fights in service.

On mental status examination, he was alert, attentive, and 
oriented times three.  His grooming was appropriate and his 
behavior was cooperative and reasonable.  Speech was normal in 
rhythm and rate.  Language was intact.  His mood was angry and 
anxious, and his affect was congruent with his mood.  There were 
no perceptual disturbances, such as hallucinations or illusions.  
The Veteran's thought processes and associations were normal and 
coherent.  His thought content contained paranoid thinking.  He 
had no suicidal or violent ideation.  Insight and judgment were 
good.  Memory was intact.  He had an average fund of knowledge.  

The Veteran denied a history of current suicidal ideation.  He 
reported a history of anger behavior.  He noted homicidal 
thoughts when he becomes excessively angry.  He denied specific 
anger and plan to harm.  He endorsed depression disorder symptoms 
of agitation, depressed mood/sadness, hopelessness, increased 
anxiety, increased appetite, increased irritability, increased 
sleep, lack of interest, low energy, sleep disturbance, and 
thoughts of worthlessness.  He endorsed anxiety syndrome symptoms 
of chronic feelings of anxiety, difficulty concentrating, 
excessive worrying, panic attacks, and poor sleep.  He reported 
family/marital dysfunction problems of arguments, difficulty 
caring for a parent, difficulty managing finances, and poor 
communications.   He endorsed a financial problem of lack of 
adequate income.  He was assigned a Global Assessment of 
Functioning (GAF) score of 60.  According to the American 
Psychiatric Association's DSM-IV, GAF scores from 51 to 60 
indicate moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning (e.g., few friends, conflicts 
with peers and co- workers).

The Board finds that the Veteran's adjustment disorder and mixed 
anxiety and depression most closely satisfy the 30 percent rating 
criteria of occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  
The primary symptoms of the Veteran's disability are depression, 
anxiety, panic attacks, and chronic sleep impairment.  While the 
frequency of the Veteran's panic attacks is not clear, the 
evidence of record does not indicate that he manifests any of the 
other 50 percent rating criteria.  There is also evidence of the 
70 percent rating criteria of impairment of thinking (paranoid 
thinking) and impaired impulse control (bar fights while in 
service).  Overall, however, the Board finds that the Veteran's 
adjustment disorder and mixed anxiety and depression do not 
manifest in most of the cognitive and behavioral impairments 
described by the 50 percent and 100 percent rating criteria.  
Therefore, a 30 percent rating for adjustment disorder and mixed 
anxiety and depression is most appropriate.  

The Board will now address the Veteran's low back disability.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula are made 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.

The General Rating Formula provides, in relevant part, a 20 
percent evaluation for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2010).  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The February 2004 VA examination report reflected flexion to 65 
degrees and extension to 30 degrees with complaint of pain.  
Right and left lateral flexion were 25 degrees and rotation was 
40 degrees.  There was no incoordination, weakness, fatigability, 
or functional loss due to subjective complaint of pain.  These 
range of motion findings satisfy the 10 percent rating criteria 
of the general rating formula, with no additional impairment due 
to the DeLuca factors.

As discussed above, the February 2010 VA examination report found 
extension 25 degrees and flexion 55 degrees, both with complaints 
of pain at the end of motion.  Right and left lateral flexion 
were 30 degrees and rotation was 20 degrees, both without pain.  
This range of motion of 55 degrees flexion with pain at the end 
satisfies the 20 percent rating criteria.  

Because the record also contains evidence of an intervertebral 
disc displacement, the Board has also considered the alternative 
rating criteria of Diagnostic Code 5243.  Under Diagnostic Code 
5243, intervertebral disc syndrome is to be evaluated either 
under the general rating formula for diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes. 

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months warrant a 10 percent 
evaluation.   Incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months warrant a 20 percent evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months warrant a 40 percent evaluation.  
Incapacitating episodes lasting at least six weeks during the 
past 12 months warrant a 60 percent evaluation.  Note 1 provides 
that for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

The Board notes that, while there is evidence of a prescribed 
period of bed rest in April 1998, there is no evidence of 
prescribed bed rest during the period contemplated by this 
appeal.  Therefore, the Veteran cannot receive higher evaluations 
for his back disability based on incapacitating episodes.

Separate neurological disability ratings are not warranted based 
on the findings of both VA examinations.  

The Veteran's allergic rhinitis will be evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522.  This diagnostic code evaluates 
allergic rhinitis as 10 percent disabling where there are no 
polyps, and there is greater than 50 percent obstruction of nasal 
passages on both sides or complete obstruction on one side.  A 30 
percent rating is warranted for allergic rhinitis with polyps.

The Board will also consider whether an increased rating under 
the General Rating Formula for Sinusitis, specifically for 
frontal chronic sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 
6512, would be available.  

The general rating formula assigns a noncompensable evaluation 
for sinusitis detected by X-ray only.  

A 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. 

A 30 percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. 

A 50 percent evaluation is assigned following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries. 

A note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97.

The September 2001 VA general medical examination report reflects 
that the Veteran has been having nasal allergies since childhood 
almost throughout the year, with frequent rhinorrhea, discharge, 
congestion, and irritation of the nose.  Nose examination was 
benign without any congestion, discharge, polyps, or tenderness 
over the paranasal sinuses.  

A February 2006 VA medical record notes that the Veteran's 
allergy symptoms are under control.  This record reflects the 
Veteran has been prescribed an oral medication and nasal spray 
for his allergies.  A September 2007 VA medical record notes no 
discharge or sinus tenderness.  

A February 2008 record reflects that the Veteran sought treatment 
for cold, watery eyes, sneezing, and dry cough.  This record 
assesses allergic rhinitis with possible viral infection.  

A March 2009 record reflects that the Veteran sought emergency 
treatment for watery eyes, coughing at night, and clear nasal 
discharge.  It was noted that the Veteran's frontal sinuses were 
nontender.  He reported having had congestion for three weeks.  

Based on this evidence, the Board finds that a 10 percent rating 
is most appropriate for the Veteran's allergic rhinitis.  In the 
absence of polyps and obstruction of nasal passages, this rating 
cannot be assigned under Diagnostic Code 6522.  Nor can the 
rating be assigned based on incapacitating episodes under 
Diagnostic Code 6512.  

However, based on the findings of the September 2001 VA 
examination report, the Board finds that, resolving the benefit 
of the doubt in the Veteran's favor, the 10 percent rating 
criteria, requiring three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, are satisfied.  The Board notes that, 
based on the evidence discussed above, the Veteran appears to 
have sought treatment for his allergic rhinitis multiple times.  
While the treatment records themselves do not reflect at least 
three such treatments per year, the Board finds that the 
Veteran's symptoms are much closer to the 10 percent rating 
criteria than the 0 percent criteria.  Therefore, the Board will 
assign a 10 percent rating for allergic rhinitis under Diagnostic 
Code 6512.

The Veteran's asthma has been evaluated as chronic obstructive 
pulmonary disease (COPD) under 38 C.F.R. § 4.97, Diagnostic Code 
6604.  

This diagnostic code assigns a 100 percent disability rating for 
FEV-1 less than 40 percent of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
less than 40 percent predicted, or; maximum exercise capacity 
less than 15 ml/kg in oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart failure), 
or; right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization). Or; episode(s) of 
acute respiratory failure, or; requires outpatient therapy.

A 60 percent rating is warranted for FEV-1 of 40- to 55-percent 
predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40- to 55- percent predicted, or; maximum oxygen consumption of 
15 to 20 ml/kg in (with cardiorespiratory limit).

A 30 percent rating is assigned for FEV-1 of 56- to 70-percent 
predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) of 
56- to 65- percent predicted.

A 10 percent rating is warranted for FEV-1 of 71- to 80-percent 
predicted, or; FEV- 1/FVC of 71 to 80 percent, or; DLCO (SB) of 
66- to 80- percent predicted.

The Board notes that the Veteran's medical records reflect that 
he is using an inhaler for his asthma.  

A September 2001 VA general medical examination report reflects 
that the Veteran has shortness of breath, wheezing, and cough, 
especially during the night.  The attacks occur more during the 
spring and fall seasons and when he is exposed to dust, pollens, 
chemical fumes, dogs, and cats.  He has been using inhalers, 
daily.  He reported no frequent respiratory infections.  He has 
never received treatment at the emergency room or hospitalization 
for asthma treatment.  He was not taking oral steroids.  The 
pulmonary function test (PFT) notes that the Veteran had 
suboptimal effort.  He used Albuterol inhaler one hour before the 
test.  Spirometry and lung volumes were normal.  There was no 
significant bronchodilator response.  Diffusion capacity was 
normal.  

Based on this evidence, most specifically on a lack of PFT 
readings to justify a compensable rating, the Board finds that a 
noncompensable rating is warranted for the Veteran's asthma.  

The Veteran's bilateral carpal tunnel syndrome will be evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515.

Under Diagnostic Code 8515, for either the dominant (major hand) 
or minor hand, mild incomplete paralysis of the median nerve 
warrants a 10 percent evaluation.  

Moderate incomplete paralysis of the median nerve warrants a 30 
percent evaluation for the major hand and 20 percent for the 
minor.  

Severe incomplete paralysis of the median nerve warrants a 50 
percent evaluation for the major hand and 40 percent for the 
minor.  

Complete paralysis of the median nerve, with the hand inclined to 
the ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of index 
finger and feeble flexion of middle finger, inability to make a 
fist, and the index and middle finger remain extended; inability 
to flex the distal phalanx of the thumb, defective opposition and 
abduction of the thumb at the right angle to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances warrants 
a 70 percent evaluation for the major hand and a 60 percent 
evaluation for the minor hand.  38 C.F.R. § 4.124a.

The term 'incomplete paralysis' with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at 'Diseases of the Peripheral Nerves' in 38 
C.F.R. § 4.124(a) (2010).

The Board finds that 0 percent ratings are warranted for the 
bilateral carpal tunnel syndrome.  The February 2004 VA 
examination report reflects that an EMG with nerve conduction 
study reported normal motor and sensory conduction studies of the 
bilateral median and ulnar nerves.  The EMG of the right upper 
extremity was normal and there was no electrodiagnostic evidence 
of carpal tunnel syndrome.  The diagnosis lists a history of 
bilateral carpal tunnel syndrome but notes there are currently no 
residuals or any diagnostic objective findings.  

In summary, the Board has assessed the following disability 
ratings: (1) adjustment disorder, mixed anxiety and depression, 
30 percent; (2) degenerative changes of the lumbar spine, 10 
percent before February 17, 2010, and 20 percent thereafter; (3) 
allergic rhinitis, 10 percent; (4) asthma, 0 percent; and (5) 
bilateral carpal tunnel syndrome, 0 percent. 

When combined under 38 C.F.R. § 4.25, the Veteran's disabilities 
total 40 percent prior to February 17, 2010, and they total 50 
percent on and after February 17, 2010.  

These disability ratings do not total 100 percent.  No single 
disability rating totals 60 percent, and the ratings do not total 
70 percent with one disability at 40 percent or higher.  
Therefore, these ratings do not satisfy any of the remaining 
total and permanent disability criteria based on the assignment 
of disability ratings under 38 C.F.R. § 4.17.

Finally, a permanent and total disability rating for nonservice- 
connected pension purposes may still be granted on an 
extraschedular basis if the veteran is subjectively found to be 
unemployable by reason of his disabilities, age, background, and 
related factors.  Per the evidence of record, however, the 
Veteran is 39 years old and completed one year of college.  The 
record indicates that he quit his job at American Axle & 
Manufacturing following his on the job low back injury and that 
he has also been a self-employed musician.  The Veteran's 
nonservice-connected disabilities, when evaluated in association 
with his educational attainment, occupational background, and 
age, are not shown to have permanently precluded all kinds of 
substantially gainful employment.  In light of the foregoing, the 
Veteran is not entitled to a nonservice-connected disability 
pension, and the claim for that benefit is denied.




ORDER

Entitlement to service connection for a cervical spine disability 
is denied.

Entitlement to service connection for a low back disability is 
denied.

Entitlement to nonservice-connected pension is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


